DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 11/12/20.  Claims 1-20 are pending.  Claims 14-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US PGPub 2015/0303299, hereinafter referred to as “Chang”).
emphasis on figures 7A-17B and corresponding text, Chang teaches, pertaining to claim 1, Chang discloses the semiconductor device as claimed.  See figures 1A-20, emphasis on figures 6A-17B and corresponding text, Chang shows, pertaining to claim 1, a semiconductor device structure comprising:
a dielectric layer (102) having a trench opening (104) extending through the dielectric layer (figures 6A and 6B; [0045-0047]); and
a barrier layer (204) having at least two layers of two dimensional materials on a bottom surface and sidewalls of the trench openings extending through the dielectric layer (102), wherein each layer is made of a different two dimensional material (figures 7A and 7B; [0048-0050]).

Chang shows, in claim 2, pertaining to the semiconductor device structure of claim 1, wherein the two dimensional material comprises transition metal dichalcogenide (MX2) materials ([0017]).
Chang shows, in claim 3, pertaining to the semiconductor device structure of claim 2, wherein the transition metal dichalcogenide (MX2) materials further comprises 
Chang shows, in claim 4, pertaining to the semiconductor device structure of claim 1, wherein the two dimensional material comprises h-BN, graphene, borophene, silicence, phosphorene and boroncarbonitrides, or a combination thereof.A- ([0050])
Chang shows, in claim 5, pertaining to the semiconductor device structure of claim 1wherein the barrier layer is a nano-laminate structure having a total thickness of less than 1 nm ([0064]).
Chang shows, in claim 6, pertaining to the semiconductor device structure of claim 1, further comprising:
a metal in the trench opening and in contact with the barrier layer; [0066-0067]).

Chang shows, in claim 7, pertaining to the semiconductor device structure of claim 1, wherein a top surface of the metal is substantially co-planar with a top surface of the dielectric layer (figures 4A and 4B; [0033-0036]). 

Chang shows, in claim 8, pertaining to the semiconductor device structure of claim 1, further comprising:
the dielectric layer (102) is formed over a semiconductor substrate (101) having a source/drain element, wherein the trench opening exposes a top surface of the semiconductor substrate; and 
(204) is formed over the top surface of the semiconductor substrate at the bottom of the trench opening (figure 7B; [0035]).

Chang shows, in claim 9, pertaining to the semiconductor device structure of claim 1, further comprising:
the dielectric layer (102) is formed over a conductive line (figures 6A and 6B; [0020]); and
the trench opening (104) exposes a top surface of the conductive line and the barrier layer (204) is formed over a top surface of the conductive line at the bottom of the trench opening (figures 7A and 7B; [0048-0050]); 

Chang shows, pertaining to claim 11, a semiconductor device structure comprising:
a semiconductor substrate (101) (figures 6A and 6B; [0020]);
a dielectric layer (102) over the semiconductor substrate (101) (figures 6A and 6B; [0021]);
a trench opening (104) extending through the dielectric layer to expose a top surface of the semiconductor substrate (figures 6A and 6B; [0045]); and
a nano-laminate barrier layer (204) comprising at least two layers of two dimensional materials over the top surface of the semiconductor substrate (101) and sidewalls of the trench opening (104), wherein each layer is made of a different two dimensional material (figures 7A and 7B; [0048]).

in claim 12, pertaining to the semiconductor device structure of claim 11, wherein the two dimensional material comprises transition metal dichalcogenide (MX2) materials ([0050]).

Chang shows, in claim 13, pertaining to the semiconductor device structure of claim 11, wherein the two dimensional material comprises h-BN, graphene, borophene, silicence, phosphorene and boroncarbonitrides, or a combination thereof ([0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US PGPub 2015/0303299, hereinafter referred to as “Chang”)  as applied to claim 1 above, and further in view of Chang et al. (US PGPub 2015/0303299, hereinafter referred to as “Chang”).
Chang discloses the semiconductor device substantially as claimed.  See the rejection above.

Chang fails to show, in claim 10, pertaining to the semiconductor device structure of claim 1, wherein each layer of two dimensional material is between 3 to 5A thick.
Chang teaches, pertaining to claim 10, a thickness of about 0.6 nm to about 3 nm (6 Angstroms to 30 Angstroms). In addition, provides the advantages of having a two dimensional material for the purpose of having a much smaller footprint and improved gate control ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein each layer of two dimensional material is between 3 to 5A thick, in the structure of Chang, directly teaches a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Americav.Banner, . 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale




Response to Arguments

Applicant's arguments filed 11/12/20 have been fully considered but they are not persuasive. Applicant raises the clear issue as to whether Chang suggests or render obvious forming a trench opening in the dielectric layer, wherein the trench opening extends through the dielectric layer; and forming a barrier layer having at least two layers of two dimensional materials on a bottom surface and sidewalls of the trench opening extending through the dielectric layer".
The Examiner views that Chang does suggest the claimed limitation.  Specifically, Chang teaches, figures 6A and 6B; [0045-0047], a trench opening (104) in the dielectric layer (102), wherein the trench opening extends through the dielectric (204) having at least two layers of two dimensional materials (204) on a bottom surface and sidewalls of the trench opening extending through the dielectric layer (102) (figures 6A and 6B; [0045-0047]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 6, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896